Walker, J. It is objected that an alternative writ of mandamas should not issue, because the petition is not verified or supported by affidavits. Tapping on Mandamus, 292, lays down the rule that “ In matter of right, as for instance, where a mandamus is prayed to restore a man, etc., the court does not require, although it is usually supplied with, an affidavit of the fact; but where the writ is asked upon a supposed failure of duty, then the court requires an affidavit, for such a writ is never granted merely for the asking; some reason must be assigned for it, which is done by the disclosure of a sufficient case upon affidavits.” This rule seems to be fully sustained by long and well recognized practice. Rex v. Cary, 3 Salk. 230, and cases there cited in support of the rule. Whilst the strict English rule of supporting the application by separate affidavits, is not regarded essential by our practice, still the petition must contain a statement of all the facts necessary to disclose a case entitling the party to the relief sought, and they must be verified by a jurat, or affidavit in some form. This is the practice as it prevails in this country, and we regard it as reasonable, and well adapted to promote the ends of justice. In this case the petition proceeds for the failure of a duty by the city, and the facts set forth in the petition, even if they are sufficient to make a case, are not verified by a jurat or otherwise, and the writ must therefore be refused. Writ of mandamus refused.